IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


JAMES KOWALSKI,                         : No. 67 WM 2015
                                        :
                    Respondent          :
                                        :
                                        :
            v.                          :
                                        :
                                        :
HARRY BIERLEY,                          :
                                        :
                    Petitioner          :


                                    ORDER



PER CURIAM

      AND NOW, this 29th day of October, 2015, the Application for Extraordinary

Relief is DENIED.